         Case 1:19-cv-04129-AT Document 49 Filed 11/04/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

ERIC SLAWIN,                                            x
                                                        :
                                        Plaintiff,
                                                         :
                                                              Civil Action File
BANK OF AMERICA MERCHANT             :                        No. 1:19-cv-04129-AT
SERVICES; BANK OF AMERICA
CORPORATION; FIRST DATA CORPORATION; :
FISERV, INC.,
                                     :

                              Defendants.  :
___________________________________________x

JOINT MOTION TO AMEND TIME PERIODS SET FORTH IN THE COURT’S
                ORDER DATED OCTOBER 13, 2020

      The remaining parties, Plaintiff Eric Slawin and Defendant Banc of America

Merchant Services, LLC, by their respective counsel jointly move this Court to

amend the time deadlines set forth in its October 13, 2020 to require submission of

an Answer by December 7, 2020 and submission of a Joint Preliminary Report and

Discovery Plan (“JPRDP”) and Plaintiff’s Rule 25(c) motion by January 13, 2021.

In support of this motion the parties set forth as follows:

      1. By Order dated October 13, 2020 this Court granted the parties’ joint

motion (Doc. 48) to amend the time periods set forth in the Court’s Order dated


                                           1
         Case 1:19-cv-04129-AT Document 49 Filed 11/04/20 Page 2 of 6




September 30, 2020 (Doc. 47). The basis of the parties’ joint motion was their

intent to attempt mediation on November 3, 2020.

      2. However, it came to the parties’ attention that a misunderstanding by the

mediator’s case coordinator resulted in confusion as to whether the mediation

would be held virtually or in person. The parties have rescheduled the mediation

for November 19, 2020.

      3. For the same reasons as set forth in the parties’ prior joint motion, they

respectfully request that the dates once again be adjusted to allow them to attempt

mediation.

      4. Accordingly, they respectfully request that in the event mediation is

unsuccessful that Banc of America Merchant Services, LLC file its answer by

December 7, 2020.

      5. Given the Thanksgiving and year end holidays, the parties respectfully

request that the deadline for submission of their JPRDP be reset to January 13,

2021, and the deadline for Plaintiff’s submission of a Rule 25 (c) motion also be

reset to January 13, 2021.

      WHEREFORE, it is respectfully requested that the Court’s September 30,

2020 and October 13, 2020 Orders be modified to require an Answer be filed by

December 7, 2020, that the deadline for submission of a JPRDP be set to January

                                          2
         Case 1:19-cv-04129-AT Document 49 Filed 11/04/20 Page 3 of 6




13, 2021, and that the time for submission of Plaintiff’s Rule 25(c) motion be set to

on or before January 13, 2021.

      Respectfully submitted, this 4th day of November 2020.

s/Jean Simonoff Marx*                         s/M. Laughlin Allen
  Georgia Bar No. 475276                        M. Laughlin Allen
  Robert N. Marx                                Georgia Bar No. 901999
  Georgia Bar No. 475280                        McGuireWoods LLP
  Marx & Marx, L.L.C.                           1230 Peachtree Street, N.E.
  1050 Crown Pointe Parkway                     Suite 2100, Promenade
  Suite 500                                     Atlanta, GA 30309
  Atlanta, GA 30338                             Tel.: (404) 443-5738
  Tel. (404) 261-9559                           mlallen@mcguirewoods.com
  lawyers@marxlawgroup.com
  Jeannie.marx@marxlawgroup.com                Elena D. Marcuss (admitted pro hac
 Attorneys for Plaintiff                       vice)
                                               McGuire Woods LLP
*M. Laughlin Allen by express                  500 East Pratt Street, Suite 1000
 permission                                    Baltimore, MD 21202
                                               Tel. (410) 659-4454
                                               emarcuss@mcguirewoods.com

                                              Attorneys for Defendant
                                               Banc of America Merchant Services,
                                              LLC




                                          3
         Case 1:19-cv-04129-AT Document 49 Filed 11/04/20 Page 4 of 6




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ERIC SLAWIN,                                           x
                                                       :
                                       Plaintiff,
                                                       :
                                                           Civil Action File
BANK OF AMERICA MERCHANT             :                     No. 1:19-cv-04129-AT
SERVICES; BANK OF AMERICA
CORPORATION; FIRST DATA CORPORATION; :
FISERV, INC.,
                                     :

                              Defendants.  :
___________________________________________x

                      CERTIFICATE OF SERVICE
                AND COMPLIANCE WITH LOCAL RULE 5.1B

      This is to certify that on November 4, 2020, I electronically filed: Joint

Motion to Amend Time Periods Set Forth in the Court’s Order Dated

October 13, 2020, with the Clerk of the Court using the CM/ECF system which

will automatically send email notification of such filing to the following attorney

of record:


                          Christopher Paul Galanek, Esq.
                          Bryan Cave Leighton Paisner LLP-ATL
                          One Atlantic Center, 14th Floor
                          1201 West Peachtree Street, N.W.
                          Atlanta, GA 30309-3471
                          chris.galanek@bclplaw.com
                                          4
Case 1:19-cv-04129-AT Document 49 Filed 11/04/20 Page 5 of 6




               Aiten Musaeve McPherson, Esq.
               Bryan Cave Leighton Paisner LLP-ATL
               One Atlantic Center, 14th Floor
               1201 West Peachtree Street, N.W.
               Atlanta, GA 30309-3471
               aiten.mcpherson@ bclplaw.com

               Meredith Laughlin Allen, Esq.
               McGuireWoods LLP-GA
               1230 Peachtree Street, N.E.
               Promenade, Suite 2100
               Atlanta, GA 30309-3534
               mallen@mcguirewoods.com

               Charles Edward Solley, Esq.
               Moser Law Company
               The Stove Works
               Suite 26
               112 Krog Street, N.E.
               Atlanta, GA 30307
               tsolley@moserlawco.com

               Joseph Magrisso
               Morgan, Lewis & Bockius LLP
               200 South Biscayne Blvd.
               Suite 5300
               Miami, FL 33131-2339
               joseph.magrisso@morganlewis.com

               Mark Zelek
               Morgan, Lewis & Bockius LLP
               200 South Biscayne Blvd.
               Suite 5300
               Miami, FL 33131-2339
               mark.zelek@morganlewis.com

                             5
              Case 1:19-cv-04129-AT Document 49 Filed 11/04/20 Page 6 of 6




                             Jean Sminoff Marx
                             Robert N. Marx
                             Marx & Marx, L.L.C.
                             1050 Crown Pointe Parkway
                             Suite 500
                             Atlanta, Georgia 30338
                             lawyers@marxlawgroup.com

        I further certify that I prepared this document in 14 point Times New Roman

font and complied with the margin and type requirements of this Court.


        Respectfully submitted, this 4th day of November 2020.



                                         /s/ M. Laughlin Allen
                                         M. Laughlin Allen
                                         Georgia Bar No. 901999
                                         McGuireWoods LLP
                                         1230 Peachtree Street, N.E.
                                         Suite 2100, Promenade
                                         Atlanta, GA 30309
                                         Tel.: (404) 443-5738
                                         Fax: (404) 443-5773
                                         mlallen@mcguirewoods.com
                                         Attorneys for Banc of America Merchant
                                         Services, LLC


137190957_2




                                           6
